DETAILED ACTION
Status of Claims: Claims 1, 4, 8-11, 14, 17, 20-23, 26, 29, 33-36, 39, 42, and 45-48 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8-11, 14, 17, 20-23, 26, 29, 33-36, 39, 42, and 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20190141681 A1) in view of Nam et al. (US 20170257860 A1).
Regarding claim 1, Wang et al. disclose a method for determining a subframe type, the method comprising: detecting an indicator for determining a subframe type in a preset resource (fig. 13; detecting DCI in CSS in a subframe); and determining a subframe type according to a detection result (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD); wherein the detecting an indicator for determining a subframe type in a preset resource comprises: detecting, in a preset resource, a downlink control channel for scheduling a downlink transmission, or a downlink control channel indicating a downlink Semi-Persistent Scheduling (SPS) resource release; and/or detecting a downlink control channel for scheduling uplink transmission in a preset resource (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; subframe is for downlink and/or uplink transmission). However, Wang et al. may (paragraphs [0201] [0172] or [0210] [0152] and fig. 17; UE may decode a DCI (PDCCH) transmitted subframe n which indicates subframe types of subframe n through n+k). Therefore it would have been obvious to a person of ordinary skill in the art before the effective 
Regarding claim 4, Wang et al. further suggest wherein the notification information notifies one of a plurality of preconfigured or predefined subframe types, or the notification information notifies one of a plurality of preconfigured or predefined combinations of subframe types, wherein each of the combinations of subframe types comprises particular subframe type of respective ones of a plurality of subframes (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD) and/or wherein the subframe type comprises at least one of a downlink subframe, an uplink subframe, a special subframe, or a preset subframe (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD). 
Regarding claim 8, Wang et al. further suggest wherein the preset resource is each subframe in each radio frame, or a set of subframes notified in configuration signaling (fig. 12; DCI is transmitted in CSS in a subframe). 
Regarding claim 9, Wang et al. further suggest wherein the detecting the indicator for determining a subframe type in the preset resource comprises: receiving common information or UE-specific information in the preset resource (paragraph [0113]; DCI transmitted in the subframe carriers common information for one slot or one subframe; and also carries UE-specific information (paragraph [0041])). 
Regarding claim 10, Wang et al. further suggest wherein the determining the subframe type according to the detection result comprises: determining a special subframe or a preset subframe in a preset period according to the common information or the UE-specific information (paragraphs [0041] [0060]; the DCI carries some common information for one slot or one subframe (UE specific) which may be specific to the scheduled shortened TTIs. The shortened TTI subframe is determined based on the DCI which carries the common information. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes). 
Regarding claim 11, Wang et al. further suggest wherein a downlink transmission component, an uplink transmission component, and a guard period component comprised in the special subframe or the preset subframe are predefined, or notified by configuration signaling (paragraph [0060]; Subframe contains DwPTS, guard band, and UpPTS configurable by RRC. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD) and/or and the preset subframe is a subframe comprising at least uplink transmission resources and downlink transmission resources (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD).
Regarding claim 14, Wang et al. disclose a method for notifying a subframe type, the method comprising: determining a preset resource for transmitting an indicator, wherein the indicator is applied to indicate a UE to determine a subframe type (fig. 12 and paragraph [0062]; forming DCI for indicating a type of subframes (shortened TTI or normal subframes)) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI in the subframe); and transmitting the indicator over the preset resource (fig. 12; transmitting the DCI in CSS in a subframe) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD); wherein the transmitting the indicator over the preset resource comprises: transmitting a downlink control channel for scheduling downlink (fig. 12 and paragraph [0062]; forming DCI for indicating a type of subframes (shortened TTI or normal subframes)) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI in the subframe) (paragraph [0060]; subframe is for downlink and/or uplink transmission). However, Wang et al. may not explicitly suggest wherein the transmitting the indicator over the preset resource through at least one of following schemes: scheme 1: the downlink control channel carries notification information for indicating the UE to determine a subframe type of a subframe in which the downlink control channel is transmitted, or a subframe type of N1 subframes starting with the subframe in which the downlink control channel is transmitted, or a subframe type of N1 subframes succeeding to the subframe in which the downlink control channel is transmitted, or a subframe type of a subframe scheduled by the downlink control channel, or a subframe type of N2 subframes starting with the subframe scheduled by the downlink control channel, wherein N1 and N2 are positive integers; or scheme 2: transmitting the downlink control channel for scheduling downlink transmission, the downlink control channel indicating a downlink SPS resource to be released, over the preset resource to instruct the UE to determine a subframe type of a subframe in which the downlink control channel is transmitted, as a downlink subframe or a special subframe or a preset subframe, or determine a subframe type of N1 subframes starting with the subframe in which the downlink control channel is transmitted, as a downlink (paragraphs [0201] [0172] or [0210] [0152] and fig. 17; UE may decode a DCI (PDCCH) transmitted subframe n which indicates subframe types of subframe n through n+k). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Wang et al.’s method/system the step of transmitting the indicator over the preset resource through at least one of the schemes. The motivation would have been to provide flexibility in enabling dynamic signaling for indicating subframe types to support various applications/services (paragraphs [0002-0004]). 
Regarding claim 17, Wang et al. further suggest wherein the notification information notifies one of a plurality of preconfigured or predefined subframe types, or the notification information notifies one of a plurality of preconfigured or predefined combination of subframes, wherein each of the combinations of subframes comprises (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD) and/or wherein the subframe type comprises at least one of a downlink subframe, an uplink subframe, a special subframe, or a preset subframe (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD).
Regarding claim 20, Wang et al. further suggest wherein the preset resource is each subframe in each radio frame, or a set of subframes notified in configuration signaling (fig. 12; DCI is transmitted in CSS in a subframe). 
Regarding claim 21, Wang et al. further suggest wherein the transmitting the indicator over the preset resource comprises: transmitting the indicator in common information or UE-specific information over the preset resource (paragraph [0113]; DCI transmitted in the subframe carriers common information for one slot or one subframe; and also carries UE-specific information (paragraph [0041])). 
Regarding claim 22, Wang et al. further suggest wherein the indicator indicates a special subframe or a preset subframe in a preset period (paragraphs [0041] [0060]; the DCI carries some common information for one slot or one subframe (UE specific) which may be specific to the scheduled shortened TTIs. The shortened TTI subframe is determined based on the DCI which carries the common information. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes). 
Regarding claim 23, Wang et al. further suggest wherein a downlink transmission component, an uplink transmission component, and a guard period component comprised in the special subframe or the preset subframe are predefined, or notified in configuration signaling (paragraph [0060]; Subframe contains DwPTS, guard band, and UpPTS configurable by RRC. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD); and/or and the preset subframe is a subframe comprising at least uplink transmission resources and downlink transmission resources (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD). 
Regarding claim 26, Wang et al. disclose an apparatus for determining a subframe type, the apparatus comprising: a processor and a memory, wherein the processor is configured to read and execute a program in the memory: to detect an indicator for determining a subframe type in a preset resource (fig. 13; detecting DCI in CSS in a subframe); and to determine a subframe type according to a detection result, wherein the subframe type comprises at least one of a downlink subframe, an uplink subframe, a special subframe, or a preset subframe, and the preset subframe is a subframe comprising at least uplink transmission resources and downlink transmission resources (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD); to detect in the preset resource a downlink control channel for scheduling a downlink transmission, or a downlink control channel indicating a downlink SPS resource release; and/or to detect a downlink control channel for scheduling a uplink transmission in a preset resource (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; subframe is for downlink and/or uplink transmission). However, Wang et al. may (paragraphs [0201] [0172] or [0210] [0152] and fig. 17; UE may decode a DCI (PDCCH) transmitted subframe n which indicates subframe types of subframe n through n+k). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Wang et al.’s 
Regarding claim 29, Wang et al. further suggest wherein the notification information notifies one of a plurality of preconfigured or predefined subframe types, or the notification information notifies one of a plurality of preconfigured or predefined combination of subframe types, wherein each of the combinations of subframe types comprises particular subframe type of respective ones of a plurality of subframes (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD); and/or wherein the subframe type comprises at least one of a downlink subframe, an uplink subframe, a special subframe, or a preset subframe (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD).
Regarding claim 33, Wang et al. further suggest wherein the preset resource is each subframe in each radio frame, or a set of subframes notified in configuration signaling (fig. 12; DCI is transmitted in CSS in a subframe). 
Regarding claim 34, Wang et al. further suggest wherein the processor is further configured to read and execute a program in the memory to receive common information or UE-specific information in the preset resource (paragraph [0113]; DCI transmitted in the subframe carriers common information for one slot or one subframe; and also carries UE-specific information (paragraph [0041])). 
Regarding claim 35, Wang et al. further suggest wherein the processor is further configured to read and execute a program in the memory to determine a special subframe or a preset subframe in a preset period according to the common information or the UE-specific information (paragraphs [0041] [0060]; the DCI carries some common information for one slot or one subframe (UE specific) which may be specific to the scheduled shortened TTIs. The shortened TTI subframe is determined based on the DCI which carries the common information. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes). 
Regarding claim 36, Wang et al. further suggest wherein a downlink transmission component, an uplink transmission component, and a guard period component comprised in the special subframe or the preset subframe are predefined, or notified by configuration signaling (paragraph [0060]; Subframe contains DwPTS, guard band, and UpPTS configurable by RRC. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD); and/or and the preset subframe is a subframe comprising at least uplink transmission resources and downlink transmission resources (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD).
Regarding claim 39, Wang et al. disclose an apparatus for notifying a subframe type, the apparatus comprising: a processor and a memory, wherein the processor is configured to read and execute a program in the memory: to determine a preset resource for transmitting an indicator, wherein the indicator is applied to indicate a UE to determine a subframe type (fig. 12 and paragraph [0062]; forming DCI for indicating a type of subframes (shortened TTI or normal subframes)) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI in the subframe); and to transmit the indicator over the preset resource (fig. 12; transmitting the DCI in CSS in a subframe) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD); to transmit a downlink control (fig. 12 and paragraph [0062]; forming DCI for indicating a type of subframes (shortened TTI or normal subframes)) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI in the subframe) (paragraph [0060]; subframe is for downlink and/or uplink transmission). However, Wang et al. may not explicitly suggest perform at least one of following schemes: scheme 1: when the downlink control channel is detected, determining a subframe type of a subframe in which the downlink control channel is transmitted, or a subframe type of N1 subframes starting with the subframe in which the downlink control channel is transmitted, or a subframe type of N1 subframes succeeding to the subframe in which the downlink control channel is transmitted, or a subframe type of a subframe scheduled by the downlink control channel, or a subframe type of N2 subframes starting with the subframe scheduled by the downlink control channel according to notification information carried in the downlink control channel, wherein N1 and N2 are positive integers; scheme 2: when the downlink control channel for scheduling a downlink transmission, or the downlink control channel indicating a downlink SPS resource release is detected, determining a subframe type of a subframe in which the downlink control channel is transmitted as a downlink subframe or a special subframe or a preset subframe, or determining a subframe type of N1 subframes starting with the subframe in which the downlink control channel is transmitted as a downlink subframe or a spectral subframe or a preset subframe, or determining a (paragraphs [0201] [0172] or [0210] [0152] and fig. 17; UE may decode a DCI (PDCCH) transmitted subframe n which indicates subframe types of subframe n through n+k). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Wang et al.’s method/system the step of performing at least one of the schemes. The motivation would have been to provide flexibility in enabling dynamic signaling for indicating subframe types to support various applications/services (paragraphs [0002-0004]).
Regarding claim 42, Wang et al. further suggest wherein the notification information notifies one of a plurality of preconfigured or predefined subframe types, or the notification information notifies one of a plurality of preconfigured or predefined combination of subframes, wherein each of the combinations of subframes comprises particular subframe type of respective ones of a plurality of subframes (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD); and/or wherein the subframe type comprises at least one of a downlink subframe, an uplink subframe, a special subframe, or a preset subframe (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD).
Regarding claim 45, Wang et al. further suggest wherein the preset resource is each subframe in each radio frame, or a set of subframes notified in configuration signaling (fig. 12; DCI is transmitted in CSS in a subframe). 
Regarding claim 46, Wang et al. further suggest wherein the processor is further configured to read and execute a program in the memory to transmit the indicator in common information or UE specific information over the preset resource (paragraph [0113]; DCI transmitted in the subframe carriers common information for one slot or one subframe; and also carries UE-specific information (paragraph [0041])). 
Regarding claim 47, Wang et al. further suggest wherein the indicator indicates a special subframe or a preset subframe in a preset period (paragraphs [0041] [0060]; the DCI carries some common information for one slot or one subframe (UE specific) which may be specific to the scheduled shortened TTIs. The shortened TTI subframe is determined based on the DCI which carries the common information. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes). 
Regarding claim 48, Wang et al. further suggest wherein a downlink transmission component, an uplink transmission component, and a guard period component comprised in the special subframe or the preset subframe are predefined, or notified in configuration signaling (paragraph [0060]; Subframe contains DwPTS, guard band, and UpPTS configurable by RRC. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD) and/or and the preset subframe is a subframe comprising at least uplink transmission resources and downlink transmission resources (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD).
Response to Remarks/Arguments
Applicant’s remarks/arguments, see pages 13-15, filed 03/19/2021, with respect to one of the schemes have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made above.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476